[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
After argument made and upon a review of the documents submitted, this court concludes that no genuine issue of material fact exists; accordingly the motion for summary judgment is granted.
This court notes that the defendants submitted no counter-affidavits as required by General Statutes 384, and failed to appear at oral argument.
The subject Dram Shop policy specifically excluded "bodily injury or property damage arising out of assault and battery . . . caused by any other person." The allegation of the injured party, Wayne Morell, against the defendant cafe owner, charges that an intoxicated patron "assaulted and struck Morell with a metal pipe and viciously beat him."
It is unequivocal that count one of Morell's complaint comes within the assault and battery exclusion contained in Endorsement #2 of the subject policy.
Absent a compelling public policy to override the policy exclusion, this court concludes that judgment be and is hereby entered in favor of Calvert Insurance Company, declaring that it is not liable or obliged to defend or reimburse the defendant cafe company as regards the Morell complaint, supra.
So ordered:
SPADA, JUDGE CT Page 4772